DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 6-7, filed 10/11/2021, with respect to claims 1-4 have been fully considered and are persuasive.  Applicant's amendment overcomes the rejection under 35 USC 103(a) in the Office Action mailed on 7/14/2021.
3.	Applicant's amendment filed on 10/11/2021 has been considered and entered for the record. 
Reasons for Allowance
4.	Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claims 1 and 7, the prior art of record fails to anticipate or suggest or render obvious a fuel cell system comprising: a fuel cell stack including a plurality of fuel cells each including a power generation portion, the fuel cells being stacked; a junction pipe connected a fuel gas supply passage with a circulation passage, the junction pipe merges a fuel gas supplied from the fuel gas supply passage with a fuel off-gas supplied from the circulation passage, and the fuel gas supplied from the fuel gas supply passage and the fuel off-gas supplied from the circulation passage are mixed in the junction pipe; a mixed gas supply passage being a section of the fuel gas supply passage from the junction pipe to the fuel cell stack and configured to communicate with .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723